Name: Commission Regulation (EC) NoÃ 709/2009 of 5Ã August 2009 amending Council Regulation (EC) NoÃ 43/2009 as regards catch limits for Norway pout in ICES zone IIIa and EC waters of ICES zones IIa and IV
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 6.8.2009 EN Official Journal of the European Union L 204/12 COMMISSION REGULATION (EC) No 709/2009 of 5 August 2009 amending Council Regulation (EC) No 43/2009 as regards catch limits for Norway pout in ICES zone IIIa and EC waters of ICES zones IIa and IV THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(5) thereof, Whereas: (1) Preliminary catch limits for the stock of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV are laid down in Annex IA to Regulation (EC) No 43/2009. (2) Pursuant to Article 5(5) of that Regulation, the Commission may revise those catch limits in the light of scientific information collected during the first half of 2009. (3) Taking into account information collected during the first half of 2009, the final catch limits for Norway pout in the zones concerned should be fixed. (4) The Scientific, Technical and Economic Committee for Fisheries advises that catches in 2009 of up to 157 000 tonnes in ICES zone IIIa and EC waters of ICES zones IIa and IV would correspond to a fishing mortality of 0,6 and would be expected to maintain the stock above precautionary limits. (5) Norway pout is a North Sea stock which is shared with Norway but which is currently not managed jointly by the two Parties. The measures provided for in this Regulation should be in accordance with consultations held with Norway pursuant to the provisions of the Agreed Record of conclusions of fisheries consultations between the European Community and Norway of 10 December 2008. (6) In consequence, the Community share of the total allowable catches (TAC) of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV should be fixed at 75 % of 157 000 tonnes. (7) Pursuant to Article 5(7) of Regulation (EC) No 43/2009 the catch limits for the stock of whiting in ICES zone IIIa, the stock of whiting in ICES zone IV and EC waters of ICES zone IIa, the stock of haddock in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId, and the stock of haddock in ICES zone IV and EC waters of ICES zone IIa may be revised by the Commission as a consequence of a revision of the catch limits for the stock of Norway pout, to take into account industrial by-catches of those stocks in the Norway pout fishery. However, such a revision would result in a decrease in the amounts of haddock and whiting landed for human consumption and an increase in the amounts landed for industrial purposes. It is therefore preferable to leave the catch limits for these stocks unchanged and to halt the fishery for Norway pout as soon as the existing estimates of by-catch levels of haddock and whiting are reached. (8) The catch limits for the stocks of whiting and haddock in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId should remain unchanged for the remainder of 2009 also in view of the limited fisheries for Norway pout in those zones and in the absence of any new forecasts of the by-catches of haddock and whiting in other industrial fisheries operating in those zones. (9) Norway pout is a short-lived species. Consequently the new quantities of the catch limitations should be implemented as soon as possible, in order to ensure the continued operation of the fishery. (10) Annex IA to Regulation (EC) No 43/2009 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 43/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 22, 26.1.2009, p. 1. ANNEX In Annex IA to Regulation (EC) No 43/2009, the entry concerning the stock of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV is replaced by the following: Species : Norway pout Trisopterus esmarki Zone : IIIa; EC waters of IIa and IV NOP/2A3A4. Denmark 116 642 (1) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 22 (1) (2) The Netherlands 86 (1) (2) EC 116 750 Norway 1 000 (3) TAC Not relevant (1) The quota may be fished only while the by-catches of whiting in ICES zone IIIa, whiting in ICES zone IV and EC waters of ICES zone IIa, haddock in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId, and haddock in ICES zone IV and EC waters of ICES zone IIa remain below the estimated quantities of industrial by-catches shown in the footnotes to the tables of catch limits for those stocks. (2) Quota may be fished in EC waters of ICES zones IIa, IIIa and IV only. (3) This quota may be fished only in ICES IV and VIa, North of 56 °30 ²N.